Case 4:19-cv-00410-ALM-KPJ Document 3 Filed 06/06/19 Page 1 of 2 PageID #: 98



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     SCRA, LLC,                                                    §
                                                                   §
             Plaintiff,                                            §
                                                                   §
     v.                                                            § Civil Action No.: 4:19-cv-410-ALM-KPJ
                                                                   §
     LAKEVIEW LOAN SERVICING, LLC,                                 §
                                                                   §
             Defendant.                                            §
                                                                   §

                                          ORDER AND ADVISORY

          Before the Court is the above styled and numbered case. The Court has received

Defendants’ Notice of Removal (Dkt. #1) and therefore enters the following Order and Advisory.

The Federal Rules of Civil Procedure do not require parties to replead following removal. FED.

R. CIV. P. 81(c)(2). However, the parties should note the different pleading standards in state and

federal court. In particular, Federal Rule of Civil Procedure 8(b) mandates that a defending party

admit or deny each allegation against it. Also, Federal Rule of Civil Procedure 9 sets forth

heightened pleading requirements for certain matters.

          In the interest of efficient management of its docket, the Court ORDERS the parties to

replead as necessary to comply with the Federal Rules of Civil Procedure and the Court’s Local

Rules.1 Plaintiff’s amended complaint is due thirty (30) days from the date of this order.

Defendants’ amended answer is due twenty (20) days from receipt of the amended complaint.

Any prior deadline for Defendant’s answer shall be extended to the date set by this order.

          The Court also directs the parties’ attention to Local Rule CV-7. While the parties should


 1
     The Court’s Local Rules are available through the Court’s website, at http://www.txed.uscourts.gov.

                                                          1
    Case 4:19-cv-00410-ALM-KPJ Document 3 Filed 06/06/19 Page 2 of 2 PageID #: 99



    be familiar with all the Federal and Local Court Rules, the Court points to this rule specifically

    as it renders moot all motions urged prior to removal. Accordingly, the Court will only consider

    motions reurged in this Court.
.
           In the event that Plaintiff files a timely motion for remand, the deadlines set forth in this

    order are suspended pending resolution of the motion. If the Court denies the motion to remand,

    Plaintiff’s amended complaint will be due thirty (30) days from the date the order is signed.

           IT IS SO ORDERED.
           SIGNED this 6th day of June, 2019.

                       .


                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                     2
